COURT OF APPEALS OF VIRGINIA


Present: Judges Willis, Bray and Annunziata
Argued at Alexandria, Virginia


OLE J. MELKERSEN
                                         MEMORANDUM OPINION* BY
v.   Record No. 0236-02-4             JUDGE JERE M. H. WILLIS, JR.
                                             AUGUST 6, 2002
NEW MARKET METALCRAFT, INC. AND
 PENNSYLVANIA NATIONAL MUTUAL
 CASUALTY INSURANCE


        FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

          (Ole J. Melkersen, pro se, on brief).
          Appellant submitting on brief.

          Jesse F. Narron (Taylor & Walker, P.C., on
          brief), for appellees.


     Ole Melkersen appeals a decision of the Workers'

Compensation Commission denying him benefits for an injury to

his back, sustained in the course of his employment.    Melkersen

contends that the commission erred (1) in finding that he was

the sole proprietor of New Market MetalCraft, Inc. ("employer"),

and (2) in holding that Code § 65.2-101 required him to give

direct notice of his injury to the employer's insurance carrier,

Pennsylvania National Mutual Casualty Insurance ("insurer").    We

affirm the decision of the commission.




     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
                            I.     BACKGROUND

                            A.     THE INJURY

     Melkersen was the president of New Market MetalCraft, Inc.

and was engaged in the normal day to day activities of the

business.   On December 13, 1997, he attempted to mount the first

step of a forklift in order to unload a shipment of steel.            As

he began to step up, he twisted his lower back and immediately

felt a sharp pain.   By December 18, 1997, the pain was worse.

     Melkersen sought medical treatment from Dr. Thomas Peck, a

chiropractor.   Dr. Peck referred him to Dr. Glenn Deputy.

Dr. Deputy ordered an MRI scan and determined that Melkersen had

a herniated disk in his spinal column.          Dr. Deputy referred

Melkersen to a neurosurgeon, Dr. Ritchie Gillespie, who informed

him in July 1999, that surgery might be required.

                       B.   PROCEDURAL HISTORY

     On December 13, 1997, the same day of the accident,

Melkersen informed his wife, Gail Melkersen, who was the

employer's bookkeeper and vice-president, that he had injured

his back.   Her duties included taking and processing worker's

compensation claims.   She completed an employer's first report

of accident form, but did not file it with the Workers'

Compensation Commission ("commission") until July 14, 1999.           On

December 3, 1999, Melkersen filed with the commission an

application for hearing, seeking compensation from the employer

and its insurer.
                                 - 2 -
     At the hearing, Melkersen testified, in part, as follows:

          Q [Dep. Commissioner Culbreth]: Were you
          the owner of New Market Metalcraft?

          A [Melkersen]:   Yes, yes. Yeah, I was
          self-employed.   We had about eight
          employees.

          Q: What was your job at New Market
          Metalcraft?

          A:   Manager.

     On June 8, 2001, the deputy commissioner issued a written

opinion denying Melkersen's claim.   He ruled that Melkersen had

sustained a compensable injury by accident arising out of his

employment, but had failed to give notice of his injury as

required by Code § 65.2-101.   He did not specifically find that

Melkersen was a partner or sole proprietor.    All parties sought

review by the full commission.

     Melkersen contended on review that he was not required to

give notice of his injury directly to the insurer.   He tendered

evidence that the employer is a corporation.   The commission

rejected this evidence, citing Rule 3:3 of the Rules of the

Virginia Workers' Compensation Commission.    Melkersen further

contended that he had proven a reasonable excuse for any

inadequate notice.

     The employer and insurer contended on review that Melkersen

had not sustained a compensable injury by accident arising out

of his employment.



                            - 3 -
     The full commission affirmed the deputy commissioner's

ruling that Code § 65.2-101 required Melkersen to give notice of

his injury directly to the insurer.      "Based on the evidence in

the record" it found that Melkersen was a sole proprietor and

was required by Code § 65.2-101 "Employee" (1)(n) to give timely

notice of his claim directly to the insurer.      It held that he

had failed to do so without reasonable excuse.      It did not

address whether Melkersen had sustained a compensable injury

arising out of his employment.

                             II.    ANALYSIS

     On appeal, "[d]ecisions of the commission as to questions

of fact, if supported by credible evidence, are conclusive and

binding on this Court."     Manassas Ice & Fuel Co. v. Federated

Mutual Ins. Co., 13 Va. App. 227, 229, 409 S.E.2d 824, 826

(1991).   "The fact that contrary evidence may be found in the

record is of no consequence if credible evidence supports the

commission's finding."     Id.    We view the evidence in the light

most favorable to the party prevailing below.       Creedle Sales Co.

v. Edmonds, 24 Va. App. 24, 26, 480 S.E.2d 123, 124 (1997).

However, "[t]his Court is not bound by the legal determinations

made by the commission."     Robinson v. Salvation Army, 20

Va. App. 570, 572, 459 S.E.2d 103, 104 (1995).

     Code § 65.2-101 "Employee" (1)(n) defines, in pertinent

part, the term "employee" to include:


                                 - 4 -
           Any sole   proprietor or all partners of a
           business   electing to be included as an
           employee   under the worker's compensation
           coverage   of such business . . . .

           When any partner or proprietor is entitled
           to receive coverage under this title, such
           person shall be subject to all provisions of
           this title as if he were an employee;
           however, the notices required under
           §§ 65.2-405 and 65.2-600 of this title shall
           be given to the insurance carrier . . . .

The commission had before it no evidence that New Market

MetalCraft, Inc. was anything but a sole proprietorship.    It

properly rejected Melkersen's evidentiary proffer at the review

stage.   See Rule 3:3 of the Rules of the Virginia Workers'

Compensation Commission; Nicholson v. Coal Corporation, 154 Va.

401, 153 S.E. 805 (1930).    It held that Melkersen had

established no reason why he could not have tendered that

evidence at the hearing before the deputy commissioner.    The

record supports this holding.

     The commission held that in the absence of countervailing

evidence, Melkersen's testimony that he was the owner of New

Market MetalCraft and that he was self-employed proved that he

was the sole proprietor of that business.    The record supports

this holding.

     The record established that Melkersen's failure to give

timely notice to the insurer was attributable only to

dereliction.    This supports the commission's finding that he

failed to give that notice without reasonable excuse.

                              - 5 -
The judgment of the commission is affirmed.

                                              Affirmed.




                      - 6 -